DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 11-13, 17 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by He, US 10,466,547.
Claims 1 is anticipated by He’s figures 2,4, 6 and accompanying text which discloses a liquid crystal display device in which a (first) substrate 41 comprising:
. a base 11
. a color resist layer 13-16 
. a patterned black matrix 19
. a planarization layer 17 and patterned to form a plurality of support blocking walls 174-175. 
Re claim 11, He further disclose a second substrate 42 and a liquid crystal layer 43.
Re claims 2 and 12, an electrode layer 110 disposed on the planarization layer 17 and arranged between the support blocking walls (e.g. between two adjacent pixels with blocking walls).
Re claims 3 and 13, wherein a thickness of the electrode layer is less than a height of the support blocking wall (see fig. 4).
Re claims 8 and 17, wherein the color resist layer further comprises a chromatic color resist, and the chromatic color resist is arranged in a gap of the black matrix (see fig. 2).
Re claim 20, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9-10, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over He, US 10,466,547
Re claims 4-5 and 14, He discloses the claimed invention as described above except for a material for the electrode.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the He’s electrode by one or more combinations of polyethylene dioxythiophene and polystyrene sulfonate or silver nanowire, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice for a good conductive electrode.
Re claims 6 and 15, He discloses the claimed invention as described above except for a thickness of the electrode.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ an electrode having a ranged thickness of 20nm to 500nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Re claims 7 and 16, He discloses the claimed invention as described above except for a material for the planarization layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the He’s planarization layer electrode by hydrophobic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice for a good insulating property.
Re claims 9-10 and 18-19, He discloses the claimed invention as described above except for a thickness of a region of the planarization layer excluding the support blocking walls and a height of the support blocking wall.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ a region of the planarization layer excluding the support blocking walls has a thickness ranging from 0.1µm to 2µm as well as a height of the support blocking wall is in a range from 2µm to 10µm., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871